We are of opinion that under the record the reversal is imperative unless many precedents are overruled or ignored. There is no question but that from appellant's testimony the injured party was armed with a pistol and was using it. Art. 1223, P. C., is a statutory presumption in accused's favor under the circumstances stated therein of which accused derives no benefit unless the jury is advised of it by proper instruction. In addition to the authorities cited in the opinion by Judge Christian, we cite: Holland v. State,112 Tex. Crim. 164, 15 S.W.2d 626; Carter v. State,97 Tex. Crim. 508, 262 S.W. 79; Mason v. State,88 Tex. Crim. 642, 228 S.W. 952; Bailey v. State,112 Tex. Crim. 550, 17 S.W.2d 1051.